Citation Nr: 1825769	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of a $45,143.00 overpayment of Department of Veterans Affairs (VA) compensation benefits, to include the issue of whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Army from May 1992 to October 1996.  He died in October 1996, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant has been in receipt of VA Dependency and Indemnity Compensation (DIC) benefits since November 1996.

2.  The appellant remarried in September 2007 and subsequently divorced in December 2010.

3.  The earliest evidence of record of the appellant notifying VA of her subsequent marriage was dated February 2013.

4.  The overpayment of VA DIC benefits in the amount of $45,143.00 was properly created.

4.  The appellant is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

5.  The appellant was at fault in the debt's creation as she failed to notify VA of her change in marital status prior to February 2013. 

6.  The recovery of the VA DIC benefits would not nullify the objective for which the benefits were intended. 

7.  The evidence does not demonstrate that the appellant changed her position to her detriment, and there was no reliance on these VA DIC benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.


CONCLUSIONS OF LAW

1.  The overpayment of VA DIC benefits based on remarriage from September 2007 to December 2010 was properly created.  38 U.S.C. §§ 501, 1115, 1135, 1506, 5112 (2012); 38 C.F.R. §§ 1.956, 1.962, 3.500, 3.501, 3.652 (2017).

2.  The recovery of the overpayment of VA DIC benefits from September 2007 to December 2010 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, VA's duty to notify and assist is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, VA's duty to notify and assist is not applicable in this matter. Barger v. Principi, 16 Vet. App. 132 (2002).

Analysis

The appellant maintains that the creation of the debt was invalid, and, in the alternative if it is not, it should be waived as recovery would be against equity and good conscience.  

Specifically, the appellant has argued that she had notified VA and Defense Accounting Finance Services (DFAS) of her marriage, and that she already paid for an overpayment.  Additionally, she has provided a complete breakdown of her income and expenses to show that she is unable to pay any additional expenses and that she occasionally has to rely on others to help her with financial support.  The Board will address validity of the debt and the waiver separately.

Validity of the debt

Preliminarily, the Board wishes to clarify the overpayments.  Since her husband's death in 1996, the Veteran had been in receipt of a Survivor Benefit Plan (SBP) annuity from DFAS, as well as DIC payments from VA.  These are two separate programs managed by two separate entities.  The appellant has assiduously prepared many documents showing that she notified DFAS of her marriage in a timely manner.  Eventually, the appellant paid DFAS the $810 owed from the overpayment created through the SBP.  The Board notes that the appellant submitted statements from May 2010 from DFAS indicating that her overpayment debt had been paid in full.  The Board does not dispute that the overpayment from DFAS has been satisfied.  However, as stated, there are two different programs, SBP and DIC, which are managed by two separate entities, DFAS and VA.  This decision focuses on the DIC payments administered by VA; the Board does not have the jurisdiction to make any determinations pertaining to DFAS.

The appellant was diligent in providing the history of her interactions with DFAS, which eventually resulted in her paying the balance owed to DFAS in full as of May 2010.  However, in February 2009, DFAS notified VA that the appellant had remarried in 2007, and in January 2013 VA sent the appellant a VA Form letter 21-0537 (Marital Status Questionnaire) to determine her marital status.  In February 2013 the appellant returned the form to VA and indicated that she had remarried from September 2007 to December 2010.  Thereafter, a November 2013 award terminated the Veteran's DIC benefits from September 2007 to December 2010, which resulted in the overpayment of $45,143.00.  

Unfortunately, the Board finds that the appeal as to validity of the debt must be denied.  VA sent notices to the appellant in December 2007 and 2008 notifying her of her Cost of Living Adjustment increases in her DIC payments, and that she was to "please advise us immediately[...] of marital status changes."  The appellant has claimed that she did not understand the program and thought that her deceased husband's benefits would provide for her regardless of whether she remarried.  VA law provides that persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]ebullitions or of the hardship resulting from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); see also Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (a beneficiary is charged with knowing the rules governing compensation).  VA's compensation and pension system is inherently reliant on the accuracy of information provided by claimants.  Thus, the Board finds that there is no plausible argument in support of any asserted failure to notify her of her responsibility to immediately report any change in marital status.

As noted, the appellant has asserted that she notified "DFAS/VA" of her marriage in a timely manner.  The Board has reviewed the record and it is clear that DFAS was notified of her change in marital status in 2009, but VA had no duty to obtain marriage status information from them to continue a running award for DIC.  Additionally, VA adjudicators are assumed to have constructive notice of VA records existing at the time of the decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, there is no basis to extend the doctrine of constructive notice to verbal or written notifications made to a Federal agency other than VA, to include DFAS.  Although she may have notified DFAS in 2009, the appellant did not provide notice to VA of her change in marital status until 2013.  Unfortunately, the appellant has not presented evidence that she specifically notified VA of her change in marital status prior to February 2013.  

Furthermore, the overpayment created is not shown to be the result of sole administrative error.  In order for an overpayment to be the result of sole administrative error, and for the appellant to consequently not be liable for the debt, the appellant must not have known, or should not have known, that the benefits in issue were erroneous.  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  In this case, the appellant is shown to have received notice that she must immediately inform VA of any change in marital status, and she did not notify VA of her subsequent remarriage and divorce prior to February 2013.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the RO's decision to recoup the debt was proper, as the debt was a valid debt to VA.  

The earliest evidence that the Veteran notified VA her subsequent remarriage was in February 2013.  VA regulations prohibit payment of DIC benefits to surviving spouses who remarry prior to the age of 57, and in this case the appellant was 39 years old when she remarried.  Thus, she should not have continued to receive DIC payments during her second marriage from September 2007 to December 2010.  The amount of the overpayment was determined to be $45,143.00, which was calculated on the amount of additional compensation benefits the Veteran received beginning September 1, 2007, the first day of the month of her marriage, until December 31, 2010, the month she divorced.  Therefore, the RO's attempt to recover the total of $45,143.00 was proper, and the claim pertaining to validity of debt must be denied.  

Waiver of overpayment

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C. § 5302 (c); 38 C.F.R. § 1.963 (a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  

The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit; (5) the unjust enrichment to the debtor; and (6) whether appellant changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

In this case, the Committee on Waivers and Compromise found no evidence of fraud, misrepresentation, or bad faith.  The Board agrees.  The appellant informed VA as to her change marital status when specifically asked and her explanation that she did not understand the regulations and that she had worked persistently to notify DFAS support the finding against fraud, misrepresentation, and bad faith. 

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  Because she failed to timely advise VA of her second marriage and divorce until 2013, the appellant was solely at fault in the creation of an overpayment.  Further, the creation of the overpayment cannot be considered to have resulted from VA error.  Clearly, an overpayment commenced when she remarried and continued to receive additional DIC benefits because she did not timely advise VA. 

With respect to the third element, whether the appellant would be subjected to undue hardship if the debt were recovered, the evidence of record shows that payment of this debt, either in part or in whole, would cause some undue hardship.  She reports that the repayment of the debt resulted in financial hardship if VA attempted to collect the entire indebtedness; and a May 2014 financial status report shows that her monthly expenditures for mortgage, food, utilities and heat, and other living expenses exceed her income.  When these expenses are considered with additional monthly expenses for the repayment of installment contracts and other debts, expenses might exceed income, however, at this point she has not reported being deprived of basic necessities as a result thereof.  As noted, the appellant has been able to get help from her family and friends.  

The fourth element of equity and good conscience does not support a waiver of overpayment.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, VA awarded benefits for a surviving spouse who had not remarried prior to the age of 57, and for the time period extending from September 2007 through December 2010, the appellant (under the age of 57) had remarried.  As such, for the time period extending from September 1, 2007 to December 31, 2010, recovery of the overpayment would not defeat the purpose for which the benefits were intended because during that time frame the appellant was not eligible to receive those benefits.  To collect those monies would not defeat the purpose for which the benefits were intended.  The Board notes that upon her divorce, the appellant's DIC benefits were reinstated.  

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."  Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  For the period extending from September 1, 2007 to December 31, 2010, there would be unfair gain because for this period the appellant was not entitled to those monies.  In other words, she would be unjustly enriched for an error of omission she committed.  Hence, the recoupment of those monies would not result in unjust enrichment.  

The sixth element to be considered is whether reliance on VA benefits resulted in an appellant relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that she relinquished any right or incurred any legal obligation or that she relied upon VA to her detriment, nor do the facts show such.  Thus, this sixth element does not support the request for a waiver of recovery of the overpayment. 

The record does not demonstrate any additional factors which should be considered in adjudicating the claim for a waiver of the indebtedness, and the appellant has identified no other such factors. 

After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment does not the principles of equity and good conscience.  Despite the appellant's good faith actions, she is at fault for creating the overpayment in that she did not notify VA of her subsequent marriage, and while repayment of the debt will cause financial hardship, the fact remains that she would be unjustly enriched if the debt was not recovered.  

In reaching the above conclusions, the Board has considered the appellant's statements and the facts surrounding her second marriage and divorce, as well as her attempts to correct her notification error.  The Board has found the appellant's statements concerning the issue on appeal to be competent, credible, and probative.  However, waiver of recovery of the indebtedness from September 1, 2007 through December 2010 is not justified pursuant to the principles of equity and good conscience, based on the totality of the evidence, as discussed.  The Board has also considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the appellant's claim, and therefore that doctrine is not applicable and the claim must be denied.  



ORDER

The overpayment of $45,143.00 of VA compensation benefits was properly created, and entitlement to waiver of recovery of this overpayment is denied.




____________________________________________
Lana K. Jeng
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


